IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-20-00124-CR

JUSTIN RENE HERNANDEZ,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                            From the 66th District Court
                                Hill County, Texas
                              Trial Court No. F277-18


                           MEMORANDUM OPINION


       Justin Hernandez attempts to appeal his conviction for possession of a controlled

substance. The certificate of right to appeal indicates that this is a plea bargain case and

that Hernandez waived his right to appeal. TEX. R. APP. P. 25.2(d). Moreover, it appears

that the notice of appeal is untimely. See TEX. R. APP. P. 26.2(a)(1). The sentence was

imposed on February 26, 2020, and the notice of appeal was filed on April 6, 2020.

Accordingly, the appeal is dismissed.
       Notwithstanding that we are dismissing this appeal, Hernandez may file a

motion for rehearing with this Court within 15 days after this opinion and judgment are

rendered if he believes this opinion and judgment are erroneously based on inaccurate

information or documents. See TEX. R. APP. P. 49.1. Moreover, if Hernandez desires to

have the opinion and judgment of this Court reviewed by filing a petition for

discretionary review, that petition must be filed in the Court of Criminal Appeals

within 30 days after either the day this Court’s judgment is rendered or the day the last

timely motion for rehearing is overruled by this Court. See TEX. R. APP. P. 68.2 (a).

       For the reasons stated, this appeal is dismissed.




                                                 JOHN E. NEILL
                                                 Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal dismissed
Opinion delivered and filed April 9, 2020
Do not publish
[CRPM]




Hernandez v. State                                                                      Page 2